Title: Abigail Adams to Eunice Paine, 3 June 1775
From: Adams, Abigail
To: Paine, Eunice


     
      Dear Silvia
      Braintree June 3 1775
     
     So good an opportunity offering, tho I had not wrote before I have detaind the Bearer, just to thank you for your obliging favour, and ask you how you do? I know how much you have sufferd for your Friends, and pitty your distance from them. As news like the Snow Ball, allways gathers according to the distance it passes, we were not so much allarmd here as one would have immagined; but at Weymouth they were greatly distress’d for a while. Last Saturday Night we felt all the powers of Sympathy—the continued roar of the cannon predicted many slain upon both Sides.
     But thanks be to that Being who hath heitherto coverd the Heads of our Breathren in the Day of Blood and Slaughter, not one man fallen upon our Side, hundreds upon theirs as tis credibly said.
     We must Expect continual allarms, and prepair ourselves for them—if they are affraid our people Will be taking advantages from that circumstance. An intercepted letter from Gage says he has not 36 hundred men in the Town of Boston.—I wait with much impatience to hear from the Congress. Not one word since I heard from New York. Adieu. I will write soon again. Pray remember me to all inquiring Friends, and write me every opportunity. Mrs. Cranch is very sick with the rash. Yours most affectionately,
     
      Portia
     
    